236 Ga. 789 (1976)
225 S.E.2d 311
SEARCY
v.
THE STATE.
30901.
Supreme Court of Georgia.
Submitted March 5, 1976.
Decided May 5, 1976.
A. Dale Albritton, for appellant.
Fred M. Hasty, District Attorney, Arthur K. Bolton, Attorney General, Julius C. Daugherty, Jr., Staff Assistant Attorney General, for appellee.
HILL, Justice.
The defendant was convicted on two counts of armed robbery of a combination service station and food store in Bibb County. On appeal he contends that the trial court erred in denying his motion for a new trial on the general grounds.
Three men perpetrated the robberies while a fourth drove them to the scene of the crimes and later picked them up. At trial two of the co-indictees identified this defendant as one of the robbers. A witness who was inside the store identified him at a lineup and at trial. Neither victim was able to identify him, but a general description given by one of the victims fit the defendant's height and build. The other victim identified two of the defendant's accomplices.
The defendant argues that the verdict is against the weight of the evidence, contrary to the evidence, and contrary to the law. On appeal this court will consider only the sufficiency of the evidence, not the weight of the evidence. Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131) *790 (1976); Strong v. State, 232 Ga. 294, 298 (206 SE2d 461) (1974).
The defendant maintains the evidence was insufficient because of some initial uncertainty in the lineup identification by the witness and the discrepancies between the testimony of the witness and one of the victims as to how much of the defendant's face was visible. Conflicts in the testimony of the witnesses, including the state's witnesses, is a matter of credibility for the jury to resolve. Geter v. State, 219 Ga. 125, 133 (132 SE2d 30) (1963); Barber v. State, 3 Ga. App. 598 (60 S.E. 285) (1908). As long as there is some evidence, even though contradicted, to support each fact necessary to make out the state's case, the jury's verdict will be upheld. Geter v. State, supra. The evidence was sufficient to support the jury's finding of guilty.
Judgment affirmed. All the Justices concur.